      Case: 20-35412, 05/12/2021, ID: 12110945, DktEntry: 155, Page 1 of 4
      Case 4:19-cv-00044-BMM Document 164 Filed 05/13/21 Page 1 of 4



                  UNITED STATES COURT OF APPEALS                     FILED
                         FOR THE NINTH CIRCUIT                        MAY 12 2021
                                                                  MOLLY C. DWYER, CLERK
                                                                   U.S. COURT OF APPEALS
NORTHERN PLAINS RESOURCE                     No.   20-35412
COUNCIL; et al.,
                                             D.C. No. 4:19-cv-00044-BMM
              Plaintiffs-Appellees,          District of Montana,
                                             Great Falls
 v.
                                             ORDER
UNITED STATES ARMY CORPS OF
ENGINEERS; TODD T. SEMONITE, In his
official capacity and U.S. Army Chief of
Engineers and Commanding General of the
U.S. Army Corps of Engineers,

              Defendants-Appellants,

and

TRANSCANADA KEYSTONE PIPELINE,
LP; et al.,

              Intervenor-Defendants.


NORTHERN PLAINS RESOURCE                     No.   20-35414
COUNCIL; et al.,
                                             D.C. No. 4:19-cv-00044-BMM
              Plaintiffs-Appellees,

 v.

UNITED STATES ARMY CORPS OF
ENGINEERS; TODD T. SEMONITE, In his
official capacity and U.S. Army Chief of
Engineers and Commanding General of the
U.S. Army Corps of Engineers,


AC/MOATT
      Case: 20-35412, 05/12/2021, ID: 12110945, DktEntry: 155, Page 2 of 4
      Case 4:19-cv-00044-BMM Document 164 Filed 05/13/21 Page 2 of 4




              Defendants,

TRANSCANADA KEYSTONE PIPELINE,
LP; et al.,

              Intervenor-Defendants,

and

AMERICAN GAS ASSOCIATION; et al.,

              Intervenor-Defendants-
              Appellants.


NORTHERN PLAINS RESOURCE                     No.   20-35415
COUNCIL; et al.,
                                             D.C. No. 4:19-cv-00044-BMM
              Plaintiffs-Appellees,

 v.

UNITED STATES ARMY CORPS OF
ENGINEERS; TODD T. SEMONITE, In his
official capacity and U.S. Army Chief of
Engineers and Commanding General of the
U.S. Army Corps of Engineers,

              Defendants,

STATE OF MONTANA; et al.,

              Intervenor-Defendants,

and

TRANSCANADA KEYSTONE PIPELINE,
LP; TC ENERGY CORPORATION,


AC/MOATT                               2
       Case: 20-35412, 05/12/2021, ID: 12110945, DktEntry: 155, Page 3 of 4
       Case 4:19-cv-00044-BMM Document 164 Filed 05/13/21 Page 3 of 4




               Intervenor-Defendants-
               Appellants.


NORTHERN PLAINS RESOURCE                      No.    20-35432
COUNCIL; et al.,
                                              D.C. No. 4:19-cv-00044-BMM
               Plaintiffs-Appellees,

 v.

UNITED STATES ARMY CORPS OF
ENGINEERS; TODD T. SEMONITE, In his
official capacity and U.S. Army Chief of
Engineers and Commanding General of the
U.S. Army Corps of Engineers,

               Defendants,

TRANSCANADA KEYSTONE PIPELINE,
LP; et al.,

               Intervenor-Defendants,

and

STATE OF MONTANA,

               Intervenor-Defendant-
               Appellant.

      The unopposed motion for an extension of time (Docket Entry No. 151 in

20-35412) to respond to the motion to vacate is granted. The responses to the




AC/MOATT                                3
       Case: 20-35412, 05/12/2021, ID: 12110945, DktEntry: 155, Page 4 of 4
       Case 4:19-cv-00044-BMM Document 164 Filed 05/13/21 Page 4 of 4



motion to vacate are due May 28, 2021. The optional reply in support of the

motion to vacate is due June 18, 2021.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT


                                               By: Alex Christopher
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7




AC/MOATT                                 4
